           Case 8:19-cv-03285-PWG Document 19 Filed 06/19/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

PATRICIA FRASER-DODOO,                            *

       Plaintiff                                  *

v.                                                *       Civil No. PWG-19-3285

TARGET CORPORATION, et al.,                       *

       Defendants.                                *

*      *       *       *      *       *       *       *      *       *      *       *       *     *
                           MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff Patricia Fraser-Dodoo’s Motion to Remand for Lack of Subject

Matter Jurisdiction.1 Fraser-Dodoo filed this action in state court, alleging a Target employee

struck her with a pallet of boxes while she was shopping in the store. Compl., ECF No. 4.

Defendants removed the case to federal court on the basis of diversity jurisdiction under 28 U.S.C.

§ 1332. Not. Removal, ECF No. 1. Because Defendants have failed to establish that Fraser-

Dodoo’s Complaint satisfies the statute’s amount-in-controversy requirement, Fraser-Dodoo’s

motion is GRANTED. The case will be remanded to state court.

                                          BACKGROUND

       Following her alleged injuries in Target on October 5, 2018, Fraser-Dodoo filed her

premises liability Complaint in the Circuit Court of Maryland for Prince George’s County on

September 27, 2019. See Compl. She named two defendants: Target Corp. and its subsidiary,

Target Enterprise, Inc. Id. at 1-2. The Complaint listed two negligence counts, identical in every



1
       The motion has been fully briefed. Plaintiff’s motion to remand was filed as ECF. No. 16;
Defendants’ response in opposition was ECF No. 17; and Plaintiff’s reply to Defendants’ response was
ECF No. 18. A hearing is not necessary. See Loc. R. 105.6 (D. Md. 2018).
          Case 8:19-cv-03285-PWG Document 19 Filed 06/19/20 Page 2 of 6



respect except that one alleged Target Corp. owned and operated the store and thus was liable for

her injuries, and the other alleged that Target Enterprise, Inc. was responsible. Id. at 2-4. Plaintiff

demanded exactly $75,000 from each defendant. Id.

        Defendants were served with the Complaint on October 15, 2019. See Not. Removal 1-2.

Thirty days later, they filed a notice of removal to this Court under 28 U.S.C. § 1441, which allows

defendants to remove a civil action brought in state court to federal court if the action could have

originally been filed in federal court. Id. Target’s basis for removal was diversity jurisdiction under

28 U.S.C. § 1332. Id. at 2-3. Plaintiff is a resident of Maryland, and the Defendants are Minnesota

corporations with their principal places of business in Minnesota. Id.

        Defendants contend subject matter jurisdiction is proper because the parties are completely

diverse and the amount in controversy exceeds $75,000. Defs.’ Resp. 3-4, ECF No. 17. They argue

that Plaintiff’s Complaint demands $150,000 in total and that claims can be aggregated against

separate defendants to meet the statutory amount in controversy if the defendants could be held

jointly liable. Id.

        Plaintiff maintains that she is seeking exactly $75,000 against one, not both, of Target’s

corporate entities. Pl.’s Mem. Supp. Mot. 1-2, ECF No. 16-1. She argues that the Complaint pleads

an alternative liability theory, not a joint liability theory. Id. at 6. Plaintiff asserts that she was

unable to determine which Target corporation was responsible for the store before bringing her

suit and intends to dismiss the incorrect party during discovery. Id. at 7.

                                    STANDARD OF REVIEW

        If a federal court determines that it does not have subject-matter jurisdiction over a case

that has been removed from state court, the federal court must remand the case back to state

court. 28 U.S.C. § 1447(c). The party seeking removal carries the burden of establishing federal




                                                    2
         Case 8:19-cv-03285-PWG Document 19 Filed 06/19/20 Page 3 of 6



jurisdiction. Jones v. Wells Fargo Co., 671 F. App’x 153, 154 (4th Cir. 2016) (per curiam).

Because of federalism concerns, a federal court’s jurisdiction to hear a removed case must be

strictly construed, with all doubts resolved in favor of remanding the case to state court. See, e.g.,

Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994).

       The party asserting subject matter jurisdiction—here, Target Corp. and Target Enterprise,

Inc.—must prove the facts necessary to establish jurisdiction by a preponderance of the evidence.

Simon v. Marriott Int’l, Inc., No. PWG-19-2879, 2019 WL 4573415, at *2 (D. Md. Sept. 20, 2019).

I can consider facts outside the pleadings and am not limited to the allegations in a plaintiff’s

complaint when evaluating a motion to remand. See United States v. Smith, 395 F.3d 516, 519 (4th

Cir. 2005) (considering the entire record in evaluating a motion to remand); Linnin v. Michielsens,

372 F. Supp. 2d 811, 819 (E.D. Va. 2005) (holding that the court has “authority to look beyond

the pleadings and consider summary-judgment-type evidence, such as the affidavits and the

depositions accompanying either a notice of removal or a motion to remand”).

                                           DISCUSSION

       When a plaintiff files a civil action in a state court, a defendant has a limited right to remove

the case to a district court of the United States. First, the civil action must be one in which “the

district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). Relevant

here, federal district courts have diversity jurisdiction over “all civil actions where the matter in

controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a) (emphasis added). “The basic purpose of diversity jurisdiction is to

enable ‘access to an unbiased court to protect [a defendant] from parochialism.’” Medish v. Johns

Hopkins Health Sys. Corp., 272 F. Supp. 3d 719, 724 (D. Md. 2017) (quoting Ziady v. Curley, 396

F.2d 873, 875 (4th Cir. 1968)). Second, the action only may be removed “to the district court of




                                                    3
         Case 8:19-cv-03285-PWG Document 19 Filed 06/19/20 Page 4 of 6



the United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). In this instance, that division is the Southern Division of the

District of Maryland.

       This Court’s ability to hear this case comes down to whether the Plaintiff sought $75,000

only from one or the other of the Target entities or $150,000 from both.2 Considering the entire

record, the former appears to be true. Even if the face of the Complaint is ambiguous, I must

resolve any doubts in favor of ordering a remand. See Mulcahey, 29 F.3d at 151.

       Plaintiff does not dispute that the parties meet complete diversity of citizenship under §

1332(a). Pl.’s Not. 1, ECF No. 12. However, she said her ad damnum clause of $75,000 was

intended to preclude federal subject-matter jurisdiction. See id. at 2. Plaintiff is seeking $27,399.42

in economic damages and $47,600.58 in non-economic damages—conveniently not one penny

over $75,000—although this cost breakdown was not included in her Complaint. See Mem. Supp.

Mot. 2. Plaintiff also argues it is “highly likely and even beyond a legal probability” that one of

the two Defendants will be dismissed before a trial. Pl.’s Not. 3. Dismissing a defendant, she

contends, would divest the Court of subject-matter jurisdiction. Id.

       Plaintiff’s last point is inaccurate. A district court’s jurisdiction is determined at the time

of removal. See Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004). “Events

occurring subsequent to the institution of suit which reduce the amount recoverable below the

statutory limit do not oust jurisdiction.” St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 289-90 (1938). Therefore, if Defendants had theoretically satisfied their burden of proving



2
        An amount in controversy of exactly $75,000 does not satisfy the threshold requirement of 28
U.S.C. § 1332(a). E.g., Jackson v. Johnson, No. ELH-14-00011, 2014 WL 689390, at *3 (D. Md. Feb. 20,
2014); Hickman v. Puglise, No. CCB-12-3577, 2013 WL 141579, at *1 (D. Md. Jan. 10, 2013), aff’d, 521
F. App’x 158 (4th Cir. 2013) (per curiam).


                                                    4
         Case 8:19-cv-03285-PWG Document 19 Filed 06/19/20 Page 5 of 6



subject-matter jurisdiction at the time of removal, an eventual recovery of less than $75,000 would

not divest this Court of jurisdiction.

       Nonetheless, Defendants have not met their burden. First, they have failed to show how or

why both Target entities would be held jointly liable for $150,000. In their first and amended

Answers, Defendants denied that Target Enterprise, Inc. owned or operated the store at which

Plaintiff was allegedly injured. See Answer 2, ECF No. 5; Am. Answer 1-2, ECF No. 6. Moreover,

there is a “deeply ingrained” principle of corporate law that parent and subsidiary corporations

cannot usually be held liable for the acts of the other. United States v. Bestfoods, 524 U.S. 51, 61

(1998). In exceptional cases, such as misuse of corporate entities to commit fraud, the “veil”

between the parent and subsidiary may be pierced. Id. at 62.

       Defendants have not demonstrated by a preponderance of evidence why joint liability

would be applicable here, aside from Target Enterprise, Inc. being a subsidiary of Target Corp.

See Resp. 4-5. Joint liability typically requires more than just a parent-subsidiary relationship. See,

e.g., Restatement (Third) of Torts: Apportionment of Liability § 28E (Proposed Final Draft,

Revised, 1999) (“If the independent tortious conduct of two or more persons is a legal cause of an

indivisible injury, each defendant is jointly and severally liable for the economic damages portion

of the recoverable damages for the indivisible injury. . . .”).

       Second, a plaintiff is allowed to include inconsistent allegations and demand relief in the

alternative. Fed. R. Civ. P. 8(a)(3), 8(b)(2). “These provisions are desirable because on many

occasions the pleader may find it necessary to demand relief in the alternative when he is uncertain

about the factual background or legal bases for the right to recovery.” 5 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1257 (3d ed.). Here, Plaintiff’s two negligence

claims are identical, except for describing which corporation owns and operates the Target store.




                                                    5
         Case 8:19-cv-03285-PWG Document 19 Filed 06/19/20 Page 6 of 6



Therefore, the most logical way to construe the Complaint is as an assertion of alternative

liability—either A or B, but not both, is responsible.

       Finally, in view of the entire record and Maryland rules of procedure, Fraser-Dodoo plainly

did not seek $150,000. A state court information report attached to her Complaint includes a

section for monetary damages with four options: under $10,000; $10,000-$30,000; $30,000-

$100,000; or over $100,000. ECF No. 4-2 at 2. Plaintiff checked the third box, $30,000-$100,000.

Id.

       Additionally, Maryland Rules of Civil Procedure preclude parties from demanding specific

damages in pleadings if they are larger than $75,000. “Unless otherwise required by law, (a) a

demand for a money judgment that does not exceed $75,000 shall include the amount of damages

sought, and (b) a demand for a money judgment that exceeds $75,000 shall not specify the amount

sought, but shall include a general statement that the amount sought exceeds $75,000.” Md. R. 2-

305.

       Because Plaintiff demanded a specific sum, her Complaint should not be read as seeking

duplicative recovery from both corporations. That sum, $75,000, does not satisfy the threshold to

confer subject-matter jurisdiction on this Court under 28 U.S.C. § 1332.

                                             ORDER

       For the reasons stated in this Memorandum Opinion and Order, it is this 19th day of June

2020, hereby ORDERED that Plaintiff’s Motion to Remand, ECF No. 16, is GRANTED. The

clerk is DIRECTED to remand this case to the Circuit Court of Maryland for Prince George’s

County and to CLOSE THIS CASE.

                                                         _____/S/_________________________
                                                         Paul W. Grimm
                                                         United States District Judge




                                                  6
